Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: (see the cited portions below for independent claims 1, 10 and 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art references of record Zellemayer - 10275258 provides for identifying dependencies among components but does not provide for inter dependencies between step via rules as indicated for the independent claims below. Reference Zimmerman - 20130036425 provides for mapping tasks to rules and managing dependencies between tasks; but, does not provide for the application of dependency rules between steps (inter-step) via an orchestration plan as indicated below:
Claims 1 and 10 (features not taught by the prior art)

developing the orchestration plan based on the inter-step dependencies that allows for concurrent execution of nondependent steps.

Claim 16 (features not taught by the prior art)
Based on the application of the set of dependency rules via a planner connected to a modeler and a processor, the system is configured to create inter-step dependencies between steps representing a state transition of each service, and based on the inter-step dependencies, develops the orchestration plan that allows for concurrent execution of nondependent steps.
	The dependent claims (2-9, 11-15 and 17-20) are allowable for the same reasons as their respective parent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720.  The examiner can normally be reached on Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193